Citation Nr: 1218365	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an increased disability rating for lumbosacral degenerative disc disease, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for peripheral neuropathy of the upper and lower extremities.  The RO increased the disability rating for lumbosacral degenerative disc disease from 10 percent to 20 percent.

In December 2009, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  In April 2010, the Board remanded the case to the RO for the development of additional evidence.  

In December 2011, the Board received additional medical evidence submitted by the Veteran.  The Veteran's representative waived RO consideration of this evidence in a May 2012 memorandum.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbosacral spine is manifested by forward flexion limited to 45 degrees at worst; there is no credible evidence of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative disc disease of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided the Veteran VCAA notice in letters issued in March 2006, April 2007, and February 2009.  Those letters advised the Veteran what information and evidence was needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in August 2011.  

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service medical records, VA examination reports, lay statements, and the transcript of the December 2009 Travel Board hearing.  In addition, the Board's remand instructions were accomplished.  The Veteran's VA medical records were obtained and in an April 2010 letter, VA asked the Veteran to identify sources of recent treatment for his back.  Accordingly, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by reporting for VA examinations and providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the claims.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for degenerative disc disease of L5-S1 was established in a March 1999 rating decision.  

Degenerative disc disease can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

Intervertebral disc syndrome can alternatively be evaluated by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) and General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).

In a November 2004 VA examination, the Veteran had tenderness over the L4-5 vertebrae and over the right paraspinous muscles.  There was no muscle spasm.  Range of motion of the thoracolumbar spine was 45 degrees of flexion, 10 degrees of extension, 10 degrees of lateral bending, 20 degrees of left rotation and less than 10 degrees of right rotation.  Straight leg raising was negative to 90 degrees bilaterally.

Private treatment records from note complaints of back pain and muscle spasms.  However, the reports did not include range of motion findings nor mention prescribing bed rest.  

The Veteran submitted lay statements from E.L.K. and B.H. noting that he suffers from back pain and has used several sick days due to his pain.

During an April 2009 examination, the Veteran complained of back pain that radiates to the right buttock more than left.  He states he is able to carry out his job activities as an aircraft mechanic without a problem and says he can lift up to 50 pounds, but generally uses mechanical devices to help him lift.  He reported having flare-ups once a year.  He stated that he had a flare of acute pain and muscle spasm in July 2008 and sought emergency room treatment.  He stated that the flare up lasted 3 weeks but he did not miss work due to the flare up.  The examiner noted the Veteran does not use any assistive devices and that he had no incapacitating episodes during the prior 12 months.  The examiner noted the Veteran walked without a limp, but when asked to do things with his back he did it slowly and stated he was in pain doing the movements.  When seated at rest he did not report any pain.  Regarding range of motion, he was able to flex to 90 degrees, but he did it slowly and claimed to be in pain during this motion.  Extension was 30 degrees, lateral flexion was 30 degrees and rotation was 40 degrees, although he again did these motions slowly and complained of pain.  The movements were repeated 3 times and there was no evidence of weakness, fatigue, incoordination, or instability during the movements.  There was normal lumbar lordosis and no muscle spasm.  Straight leg raising was to 90 degrees.  X-rays revealed loss of disc space at L5-S1, but L3-L4 and L4-L5 were well maintained.

During his hearing, the Veteran testified that he felt pain on motion at 5 degrees, that his pain at the time of the hearing was an 8 or 9 out of 10, and that he experienced incapacitating episode in the past 12 months of 6 to 7 week's worth, and that the episodes last a week.  He states he was prescribed bed rest by a professional.  

In the April 2009 Remand, the Board noted that the evidence of record was conflicting regarding incapacitating episodes in that he denied such at the April 2009 VA examination but testified in December 2009 that he had 6 to 7 week's worth of incapacitating episodes in the past 12 months.  The claim was remanded to obtain current VA treatment records and to give the Veteran the opportunity to provide information concerning the medical professionals who have prescribed bed rest for his lumbosacral disc disease.

The VA treatment records noted the Veteran reported to the emergency room in July 2008 reporting back pain at a level of 9 of an aching and dull variety.  He was given a shot for pain.  

Private treatment records dated in January 2011 noted that the Veteran reported low back discomfort when he bends and that he is only able to sit for 20 minutes or stand for an hour.  Range of motion of the back was noted to be 60 degrees of forward flexion, 30 degrees of extension, 15 degrees right lateral flexion, and 25 degrees left lateral flexion.  He was diagnosed, in pertinent part, with low back discomfort.  

The Board has considered all of the evidence of record but finds that the evidence does not support an evaluation in excess of 20 percent for the Veteran's lumbosacral degenerative disc disease.  Initially, the Board notes that the Veteran's forward flexion has been limited to, at worst 45 degrees.  Such findings fall within the criteria for a 20 percent rating.  At no time is there objective evidence indicating forward flexion is limited to 30 degrees, even considering complaints of pain, to warrant a higher 40 percent evaluation.

The Board acknowledges that the Veteran testified that he has pain after 5 degrees of motion, and on the 2009 VA examination he reported that his range of motion was painful.  However, that VA examination noted that there was no increase in limitation of motion after 3 repetitions.  Moreover, findings during private examination in 2011 are consistent with those on the 2009 VA examination.  Thus, while he may have some pain, he does not have a limitation of function consistent with forward flexion limited to 30 degrees.  Indeed, the Veteran works full time as an aircraft mechanic, which would seem to be extremely difficult with flexion restricted to 5 degrees of motion.  Further, the Veteran testified that at the time of the hearing, his back pain was an 8 or 9 out of 10.  The Board notes the Veteran reported to an emergency room when he had a pain level of 9.  The undersigned did not observe the Veteran during the hearing to be in pain at a level that had, in the past, prompted emergency room treatment.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, the Board finds that a higher evaluation is not warranted based on incapacitating episodes.  The medical evidence of record does not establish such and the Veteran denied such during the 2009 VA examination.  During his hearing only a few months later, the Veteran testified that he had incapacitating episodes for a total duration of 6 to 7 weeks during the past year and stated he had been prescribed bed rest.  However, review of the VA treatment records from 2004 through August 2011 and private treatment records in January 2011 revealed no such episodes.  In a 2010 letter, the Veteran was asked to advise VA of any private treatment providers who have prescribed bed rest.  However, he did not respond to the April 2010 letter.  

In short, the evidence does not support the Veteran's contention that he has incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Indeed, he reported to the VA examiner in 2009 that he did not lose time from work due to flare-ups, and that he had flare ups about once a year.  Further, during his 2008 flare up, he still was able to work.  The Board acknowledges that the Veteran submitted lay statements indicating that he has taken "several" days off due to back pain; however, those letters do not suggest that "several" equates to 6 or 7 week's worth of bed rest, nor do they attest to observing him on bed rest prescribed by a physician.  Accordingly, the Board finds the medical evidence to be more probative than the Veteran's unsupported contentions concerning the presence of incapacitating episodes.  See Cartright, supra.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

In summary, the Board finds the medical evidence of record is more probative than the Veteran's assertions as to the severity of his low back disorder.  The credible and probative evidence does not reflect forward flexion limited to 30 degrees or less, even considering his complaints of pain, nor is there any objective or credible evidence establishing incapacitating episodes.  Accordingly, the preponderance of the evidence is against the claim, and an evaluation in excess of 20 percent is not warranted. 

With regard to whether a separate rating for neurologic manifestations of degenerative disc disease can be assigned, the Board notes that this question is being addressed in the REMAND section concerning the claims for peripheral neuropathy.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased rating for lumbosacral degenerative disc disease is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the Veteran's claim for service connection for peripheral neuropathy in the upper and lower extremities.  

The Veteran contends that the disorder began during service, or is related to events during his service, including his exposure during service to chemicals, including the cleaning solvent methyl ethyl ketone (MEK), in his duties as a jet engine mechanic.  The evidence of record reveals the Veteran also worked as an aircraft mechanic following service as well.  The Board also notes that VA has established service connection for cervical strain and degenerative disc disease at L5-S1.  

The Veteran's service treatment records show that he was seen in February 1991 for left arm weakness.  Nerve conduction studies were performed.  The clinician's assessment was neurological pain, with no evidence of radiculopathy or neuropathy in the left upper extremity and paraspinal muscles.  The service treatment records do not contain any finding specifically of peripheral neuropathy in any of the extremities.

In November 2003 a private physician performed electrodiagnostic studies, and found evidence of peripheral polyneuropathy of the bilateral upper and lower extremities.  In a VA peripheral nerves examination in November 2004, the examiner stated that there was EMG evidence of peripheral neuropathy, but indicated that the examination did not show evidence of neuropathy of the right upper extremity, nor of true neuropathy of the feet.

In an April 2009 VA spine examination, the examiner did not find any clinical evidence of neuropathy of the lower extremities.  The examiner stated his belief that the prior EMG results were inconclusive with respect to peripheral neuropathy in the lower extremities.

In VA primary care in January 2010, the Veteran reported a history of intermittent paresthesia and numbness in the left upper extremity and both lower extremities since 1991.  At the treatment visit, there was normal muscle strength in all extremities.  A VA clinician performed nerve conduction studies in February 2010.  The clinician indicated that the results of the study were abnormal, consistent with a mild sensory polyneuropathy involving the upper and lower extremities.

In VA outpatient treatment in January 2011, a clinician ordered for the Veteran wrist splints for bilateral carpal tunnel syndrome, and elbow pads for bilateral ulnar nerve compression.

Private treatment records dated in January 2011 noted complaints of neuropathy symptoms in the upper and lower extremities.  Neurological testing noted impressions of right carpal tunnel syndrome, bilateral ulnar nerve compression at the elbow, early left carpal tunnel syndrome and bilateral C7 and right C5 radiculopathy.  The private physician ultimately noted impressions of bilateral carpal tunnel syndrome, ulnar nerve compression at the elbow, cervical radiculopathy, and lumbar radiculopathy.  The physician noted that the Veteran had a needle electromyographic study of the lumbar paraspinous musculature revealing the presence of acute denervation changes at all levels (L3 through L5 and S1 on the left), but had difficulty relaxing on the right and reliable responses could not be obtained.

In April 2011, the Veteran was examined by a VA neurologist.  The examining neurologist reported having reviewed the Veteran's claims file.  The Veteran reported a history of neck and low back pain, with pain and tingling in the left shoulder and pain in both legs.  He indicated that the symptoms began during service, in the early 1990s.  The examiner did not find evidence of pain on palpation of the upper and lower areas of the Veteran's spine.  There was pain on percussion of the cervical spine.  There was evidence of muscle spasm in the lumbosacral area and in the left cervical region.  Posture and gait were normal.  The Veteran was able to move his shoulders symmetrically against resistance.  Neurovascular examination was normal.  Strength was 5/5 in all four extremities.  In all four extremities, sensations to light touch, pinprick, vibration, and proprioception were preserved.  There were no areas of decreased sensation in the arms or legs.  Reflexes were normal and symmetric.

The examiner stated that the neurological evaluation did not show evidence of peripheral neuropathy in the upper or lower extremities.  He stated that the presence of deep tendinous reflexes and other reflexes, the absence of sensory deficits, and a negative Lasegue maneuver made it highly unlikely that the Veteran currently has neuropathy or radiculopathy.  The examiner expressed the opinion that there is a less than 50 percent probability, i.e., that it is less likely than not, that the Veteran's symptoms are due to peripheral neuropathy or lumbosacral or cervical radiculopathy.  However, the examiner did not address the February 2010 EMG which was abnormal and interpreted as being consistent with a mild sensory polyneuropathy involving the upper and lower extremities.  In addition, the January 2011 private treatment records reflecting neurological evaluation were not associated with the claims file until recently.  Accordingly, the Board finds that clarification of the opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, although the Veteran did not claim peripheral neuropathy on a secondary basis, as he is service connected for spine disorders which can result in neurological symptoms, the Board notes that the Veteran should be afforded VCAA notice concerning substantiating a claim for service connection on a secondary basis. 

Accordingly, the claims are REMANDED for the following action:

1.  Send the Veteran VCAA notice on the information and evidence necessary to substantiate a claim for service connection on a secondary basis.


2.  Obtain relevant VA treatment records dating since August 2011 from the Atlanta VA Medical Center.

3.  After the above has been completed, return the claims file to the neurologist who conducted the April 2011 VA examination.  The physician should again review the claims file, to include the report of the February 2010 EMG and the January 2011 records from Neurocare Institute of Georgia, and respond to the questions below.  If that physician is not available, the claims file should be provided to another neurologist to obtain the requested opinions.  If an additional examination is deemed necessary to respond to the questions, one should be provided.  

a. Does the Veteran have any diagnosable neurological disability (e.g. neuritis, neuralgia, neuropathy, radiculopathy, carpal tunnel syndrome, etc.) in the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity?  In rendering this opinion, please discuss the significance of the February 2010 EMG which was interpreted as being abnormal and consistent with mild sensory polyneuropathy of the upper and lower extremities and the January 2011 reports from Neurocare Institute of Georgia.  Please provide the medical basis for your conclusions.

b. Are the neurological symptoms identified on EMG in the left upper extremity a continuation of or related to the complaints of left arm weakness in service?  Please discuss the significance of the left ulnar nerve compression noted in the January 2011 Neurocare records.  Please provide the medical basis for your conclusions.

c. Are any of the abnormal findings on the EMGs related to the Veteran's service connected cervical spine strain or degenerative disc disease of the lumbosacral spine?  Please discuss the significance of the cervical and lumbar radiculopathy noted in the January 2011 Neurocare records.  Please provide the medical basis for your conclusion.

d. If the Veteran does have a diagnosed neurological disorder in any upper or lower extremity, is it as least as likely as not (50 percent probability or greater) attributable to exposure to chemical solvents during service (as opposed to post service exposure), including methyl ethyl ketone (MEK).  Please provide the medical basis for your conclusion.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


